DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the jacks must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Figure 4 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The incorporation of essential material in the specification by reference to an unpublished U.S. application, foreign application or patent, or to a publication is improper. Applicant is required to amend the disclosure to include the material incorporated by reference, if the material is relied upon to overcome any objection, rejection, or other requirement imposed by the Office. The amendment must be accompanied by a statement executed by the applicant, or a practitioner representing the applicant, stating that the material being inserted is the material previously incorporated by reference and that the amendment contains no new matter. 37 CFR 1.57(g).
Claim Objections
Claims 14 and 16 are objected to because of the following informalities:  In each of claims 14 and 16, “claims” should be changed to “claim”.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 11-14 and 16-18 is/are rejected under 35 U.S.C. 102(a)(1) as being clearly anticipated by US 2018/0347286 (Scott et al.).
As concerns claim 11, Scott et al. discloses a system for supplying fracing or stimulation fluid to a plurality of wellheads that enables extension of a connection point for the plurality of wellheads to be extended from an original specified radius of operation to a new specified new radius of operation, the new radius being greater than the original radius, the system comprising: 5a respective extension line connected to each of the respective wellheads disposed outside of the original radius of operation and extending into the original radius of operations (note the extension lines 116, 118, 120 and 122 that extend into the radius of operation defined by the connector assembly 150); and a respective device attached to each respective extension line within the original radius of operations that is configured to enable the same connection interface as the 10wellheads inside the original radius of operation (the connection interface is shown at least in figure 7, each of the assemblies 210-213 interface with member 255 to selectively provide fracturing fluid with each of the wells, also see figure 3 showing the wells outside of the original radius of operation, i.e., the wells are at different distances from the connector).
As concerns claim 12, Scott et al. discloses the system of claim 11, wherein each respective device has the same connection interface as the wellheads within the original operating radius (Id.).
As concerns claim 13, Scott et al. discloses the system of claim 11, wherein each interface includes a remotely operated connector that can selectively connect to a fluid supply line (0099).
As concerns claim 14, Scott et al. discloses the system of claims 13, wherein the remotely operated connector is actuated by hydraulics (0098).
As concerns claim 16, Scott et al. discloses the system of claims 11, wherein the original radius of operation is determined by a fluid supply line attached to a swivel point (figure 2, figure 3 and figure 4).
As concerns claim 17, Scott et al. discloses the system of claim 11, wherein the connector is a remotely operated connector (0091 et seq.).
As concerns claim 18, Scott et al. discloses the system of claim 17, wherein the remotely operated connector is actuated by hydraulics (Id.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 15 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scott et al. in view of US 2019/0302810 (Kibler et al.).
As concerns claim 15, Scott et al. discloses the system of claim 11, but does not disclose wherein the original radius of operation is determined by a dimension of a crane affixed on a stationary platform or vehicle. Kibler et al. discloses a system for supplying fracing or stimulation fluid to a plurality of wellheads wherein the original radius of operation is determined by a dimension of a crane affixed on a stationary platform or vehicle (see figure 4). It would have been considered obvious to one of ordinary skill in the art to incorporate the telescoping crane into the system to obtain the predictable result of supplying fracing or stimulation fluid to wellheads at different radii from the fluid source, before the effective filing of this application.
As concerns claim 19, Kibler et al. discloses the system of claim 11, wherein the flow path of the fracturing or stimulation fluid extends through a port in the connector, then extends down to a bottom of the device and then extends to out of the device to the wellhead being fraced (figure 6).
Allowable Subject Matter
Claims 1-10 and 20 are considered to be allowable at this time, as the prior art does not disclose, teach or suggest the modular wellhead extension manifold configured as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES G. SAYRE whose telephone number is (571)270-7045. The examiner can normally be reached from 9:00-6:30 Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

JAMES G. SAYRE
Primary Examiner
Art Unit 3679



/JAMES G SAYRE/Primary Examiner, Art Unit 3679